UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6537



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANTHONY EDWARD ZELLNER,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-164-2)


Submitted:   August 26, 2005                 Decided:   October 19, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Edward Zellner, Appellant Pro Se.       Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Edward Zellner seeks to appeal the district

court’s   orders   denying   his   Fed.    R.   Civ.   P.   60(b)   motion    to

reconsider judgment and his Fed. R. Civ. P. 59(e) motion to

reconsider.   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).

The denial of a post-judgment motion in a habeas proceeding is a

final order that requires a certificate of appealability.                    See

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Zellner has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -